Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig. 3 if flipped upside down.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,147,049. Although the claims at issue are not identical, they are not patentably distinct from each other because of
The instant claims appears to be broadened versions of corresponding claims in the Patent.  To illustrated, Claim 1 of the instant application has been highlighted vis-à-vis claim 4 of the Patent below.

Instant Application Claim 1
US Pat. No. 10,147,049 Claim 4
A method, comprising:
	for a system or application used by a plurality of users, providing an access to a memory device storing user data samples of a usage of the system or application for all users of the plurality of users;

	selecting a target user from among the plurality of users, 

	using a processor on a computer, the data samples of the target user forming a cluster of data points in a data space;
	using the processor to take data samples for the target user to generate a normal sample data set as training data set for training a model for an anomaly detection monitor for the target user; and 
	














	using a local outlier factor (LOF) function to generate an abnormal sample data set for training the anomaly detection monitor for the target user.
A method, comprising:
	for a system or application used by a plurality of users, providing an access to a memory device storing user data samples for all users of the plurality of users;
	

	selecting a target user from among the plurality of users; and

	using a processor on a computer and using data samples for the target user and data samples for other users of the plurality of users, generating a normal sample data set and an abnormal (anomalous) sample data set to serve as a training data set for training a model for an anomaly detection monitor for the target user such that the data samples of the target user are used to derive a normal sample data set for the training set and the data samples of other users are used to derive an abnormal sample data set for the training set, 	
	wherein the data samples of the target user form a cluster of data points in a data space and wherein the target user's cluster of data points provides a reference for the generating of the normal sample data set and for the generating of the abnormal sample data set for the target use, 
	wherein: the target user's cluster of data points serves as a basis to derive the target user's normal sample data set; and the target user's abnormal sample data set is derived from samples from low density areas of the other users' data samples relative to the target user's cluster of data points, 

	wherein a local outlier factor (LOP) function is used for generating the abnormal sample data sets for the target user.



	Similarly, independent claims 11 and 17 in the instant application are broadened versions of claims 13 and 19, respectively, in the Patent.
	The table below provides the dependent claims in the instant application that overlap in scope with corresponding claims in the Patent.
Instant Application Claim
US Pat. No. 10,147,049 Claim

Instant Application Claim
US Pat. No. 10,147,049 Claim
2
3

12
13
3
2,4

13
13
4
5

14
14
5
6

15
16
6
7

16
17
7
8

18
18, 19
8
9

19
19
9
11

20
20
10
10





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 invokes “a local outlier factor (LOF) function”.  Claim 19 is dependent upon claim 17, which also invokes “a local outlier factor (LOF) function”.  It is indefinitely whether they are the same functions are separate and distinct functions.  Examiner interprets them to be the same function and Applicant intended to claim ‘the local outlier factor (LOF) function’ in claim 19, as consistent with the other claim embodiments.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the Double Patenting and 35 U.S.C. 112 rejections set forth in this Office action and to include all of the limitations of the independent claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 11 and 17, particularly the specific technique in anomaly detection for a target user by training a machine learning model with both abnormal and normal sample data sets and using LOF function in the manner shown in figures 5 and 6.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to using a LOF function to detect for anomalies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125